Title: To Alexander Hamilton from Cornelius Lyman, 20 August 1799
From: Lyman, Cornelius
To: Hamilton, Alexander


          
            Sir
            Presque Isle 20th August 1799
          
          I have the receivd your several Genl Orders of the 1st 6th 13th 15th and 20th of  June tho they did not come to hand until the 10th Instant.  they were forwarded by the way of Niagara and the communication between this place & that post is very uncertain. indeed there is not any regular mode of  conveyance from this post to Pittsburgh. we are obliged to depend on Chance Opportunities—
          I have enclosed a return of the  garrisson for the month of July.
          I am Sir Respectfully &c  &c &c
          
            Cornelius Lyman
            Capt 2d US Regt
            Commanding
          
          Majr Genl. Hamilton
        